The plaintiffs in error were convicted in the county court of Garfield county on a charge of violating the prohibitory liquor law, and were each sentenced to pay a fine of $500 and to serve six months in the county jail.
The appeal was lodged in this court in September, *Page 289 
1927, and plaintiffs in error were at large upon an appeal bond. Thereafter they were apprehended on a charge of felony, and were confined in the county jail of Garfield county, and, while so confined, broke jail, and are now fugitives from justice. It has been uniformly held by this court that, where a person is convicted of a crime and has prosecuted an appeal to this court, and thereafter becomes a fugitive from justice, or otherwise beyond the jurisdiction of this court, and cannot be made to respond to any judgment or order which might be made in the case, the appeal will be dismissed.
For the reasons assigned, the appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.